Title: To Benjamin Franklin from Peter Collinson, 7 March 1754
From: Collinson, Peter
To: Franklin, Benjamin



My Dear Friend
Lond March 7: 1754
Your favours of the 16 and 7th and 29 came not to My Hands untill the First of March and the Philosophical pacquet you Mention intended for my Winters amusement is not yett Come to hand. But indeed a Large pacquet came by Capn. Mitchell and that unworthy Man (tho in particular Directed to the Contrary) putt it into the Post Office and I was Charged Thirty Three Shillings, for which He ougt to be severely reprimanded at his return for so Large a percell, so plainly Directed could not be accidentally, or Carelessly, but Willfully putt into the Bagg and sent to the office. For the future there is no trusting Pacquetts by Caps. but they must lay untill some private passenger comes. Indeed I gott a Large Abatement but that is no Thanks to the Capt. It was my Interest with Mr. Shelvock and all this Mountain which I Delighted myself with the Variety it would afford Mee Dwindled into a Mole Hill. All the pacquet was for Docr. Blair and only the Almanack for Mee, which I was well pleased with for the Sake of the Account of the Jerseys.
I am very much Engaged so shall say Nothing Relateing to the Proprietor but that He is Extreamly Well Disposed towards the Accademy and the Erecting English Schools. Our Valuable Friend Mr. Smith will Tell you Every Thing. By Him I send you the Gold Medal from the Royal Society and with It the President (Lord Macklesfield) Speech on the Occation. I need not Dictate to you what to Saye, Butt a Short Letter of Thanks, will be Well taken as you are the First person out of the Nation that has had that Honour confer’d.

I am concern’d to hear of the Comotion in the House of Burgesses in Virginia and New York. They forebode no Future Good neither are they Conducive to the present. It is Difficult to Determine unless one could hear both Sides. It is not good Policy in our Legislature to Iritate neither is it Prudence nor their Interest to cavil unreasonably. How Happy would it be for all parties if Passion could be govern’d by Reason. Butt private Interest and pique is to much the Source of publick Opposition. But a Majority of your Temper would soone alay the Storme.
Wee are extreamly obliged to you for the Wax Candles and the Treaties, they are very Elegant as they came to Late for the Weding they will not to the Lying Inn, and that you know is a Time when the Good Women show away.
Your pacquet for Proffessor Kalm will go by first Ships. He is now publishing his american Travels in Sweedish, but Wee hope to see It translated in some more Intelligible Language. Mr. Penn was sensibly alarm’d when he read your Paragraphs of your Youth leaveing the Academy to go to a Neighbouring province for the finishing [touch?]. He now thinks in Earnest a Proffessor very requisite. So far in answer to yours Novemr[?] 14:16. In yours of December 4: 1753 came Bartrams Bill for £15 which is carried to your Account and the 14 yds. Silk Damask was sent by Cap. Budens Ship which I hope is come safe to hand and pleases. [I] advised of it per Letter Jany. 26 per the same Vessell.
Your oblegeing Letter of October will require More Notice than I can give at present and my first Leisure will send your Account.
The Answer you return’d to my Queries was very acceptable to the German Society of which Mr. Smith will give you an account and by Him being so fine an Oppertunity I send you 3 Thermometers, hopeing for better Luck than before.
I am my Dear friend Truly in Hast Your
P Collinson




2 Thermometers
  31:6
  3: 3:–


1 Large Ditto

  1:15:–




  4:18


By Them I send 3 Vol Popes
  Knight Philosophy
  Maganes for Feby.
Your piece on the Improvements of Stoves and Fire Hearths is reprinting Here with some Scheme to remedy its defects which is said to be when the flews &c. are stop’d with Soot, there is no provission yett Made to Clean them; it is under the Direction of Mr. Short—a very Ingenuous Man and the Celebrated maker of Reflecting Telescomes. When it comes out will send you a Coppy.

In yours of Aug: 28 you give Mee a Hint, that you had Discover’d some New Phenomena in Clouds being for the most part Electrified Negatively and therefore the Strokes are generally from the Earth to the Clouds. This strange Doctrine I have kept a profound Secret in hopes of your Confirmation of It by repeated Experiments.
But as I hear not the least Mention of It in all your Letters Since, except it might be in the packett that you so often give Mee expectations off, which is not yett come Makes Mee Doubtfull if you can verifie It to your Satisfaction. This youl oblige Mee with in your Next.
The progress of the Spining Schooles in New England and the Increase of the Linnen Manufacture, I find gives great umbrage to the Irish who wish Sir Richard’s Pamphlet had been lost by the Way.

No Doubt but you’l Hear of our Great National Loss the Death of Mr. Pelham. Our Good King is greatly affected with It because he hoped to have slide away Gently to his period, on a setled aministration—but hapening at the End of a Session, and on the Choice of a New Parliament approaching and no one to be found Equall to the Worthy Good Man thats gone greatly perplexes the King and his best Friends. A few Days will Determine the Choice, I trust good providence will Direct Him for the best.

